DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Species A election in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that Bednarek et al. (US 20060142694 A1) in view of Nash (WO 2005021077 A1) does not teach or suggest the shared technical feature of “the steerable catheter is suited to left-hand operation; and the drive adjustment member is provided at the proximal end of the holding handle for convenient left fingers operation”.
This is not found persuasive because, under a new interpretation of the prior art of record, the Examiner finds Bednarek does, in fact, teach a steerable catheter suitable for left-hand operation (as the entire outer surface of the handle of Bednarek is symmetrical, meaning it is suitable for left-hand and/or right-hand operation, see below), wherein the drive adjustment member is provided at the distal end of the holding handle for convenient left fingers operation (again, due to the symmetrical nature of the handle, the drive adjustment member can be manipulated by either left or right fingers with convenience, see below) and, when combined with the teachings of Nash, makes obvious the limitation of providing the drive adjustment member at the proximal end of the holding handle (as Nash teaches left hand operation of a drive adjustment member at the proximal end of a .
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
Page 3, Line 14: “It requires push” should read “It requires pushing”
Page 3, Line 15: “each of the angle and direction” should read “each of the angles and directions”
Page 4, Line 1: “thus enables” should read “thus enabling”
Page 15, Line 12: “is hold in” should read “is held in”
Page 19, Line 4: “stiffening tube 1221” should read “stiffening tube 1121”
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “convenient” in claim 1 is a relative term which renders the claim indefinite. The term “convenient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because “convenient” is a relative term, it is unclear the degree of ease with which one can operate the drive adjustment member with left fingers.
Claims 2-5 are rejected on their dependency to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (US 20060142694 A1) in view of Nash (WO 2005021077 A1).

Regarding claim 1, Bednarek teaches:
A steerable catheter (see FIG. 1, catheter: 5; see p. [0001]) suitable for left-hand operation (see FIG. 1, the handle: 2 is symmetrical in shape, wherein a left hand may operate knob: 10 while a right hand may hold the holding handle: 12 or vice versa; necessarily, the catheter 5 is suitable for both left-hand and right-hand operation), comprising a tube (see FIG. 1, catheter body: 4) through which a pull wire (see FIG. 3, deflection wires: 38) is threaded (see p. [0065]), a handle assembly (see FIG. 1, handle: 2), and a Luer connector (see FIG. 16, stopcock or luer fitting: 72), wherein: the handle assembly (2) comprises a holding handle (see FIG. 1, handle grip: 12) provided with an axial through cavity (see FIG. 2, axial through cavity extending from center of adjusting knob: 10), a slide mechanism (see FIG. 2, comprising shaft: 16, right slide: 30, and left slide: 32) for pulling the pull wire (38), and a slide control mechanism (see FIG. 5-6, comprising distal portion: 46 of right and left slides: 30, 32, including external threads: 56, 58) for controlling an action of the slide mechanism (16, 30, 32) (see p. [0071-0072]); a proximal end (see FIG. 16, lumen: 70) of the tube (4) passes through the cavity (i.e., axial through cavity extending from center of adjusting knob: 10 in FIG. 2) of the holding handle (12) to be connected with the connector (72) (see FIG. 16 and p. [0094]); the slide mechanism (16, 
However, Bednarek does not explicitly disclose: the drive adjustment member is provided at the proximal end of the holding handle.
Nash, in a similar field of endeavor, teaches a catheter (see FIG. 5, catheter: 30) suitable for left-hand operation (see FIG. 5, left hand operates proximal end of catheter: 30), comprising a drive adjustment member (see FIG. 5, plunger: 33) provided at the proximal end of a holding handle (see FIG. 5, handle: 31) of the catheter (30) for convenient left fingers operation (apparent from FIG. 5).
prima facie obviousness.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP § 2144.04 subsection VI.C.

Regarding claim 2, Bednarek teaches:
The steerable catheter (5) suitable for left-hand operation of claim 1, wherein the drive adjustment member (10, 23, 60) comprises a driving sleeve (see FIG. 6, hub: 23 including inner shaft: 60 and internal threads: 62, 64) which is sleeved outside the slide member (30, 32) (see FIG. 3) and engages with the slide member (30, 32) (see p. [0071]), and a knob (see FIG. 6, knob: 10) disposed at a proximal end of the driving sleeve (23) (see FIG. 3), the rotation of the knob (10) enables the driving sleeve (23) to rotate relatively to the holding handle (12) and thus drives the slide member (30, 32) engaging with the driving sleeve (23) to slide axially (see p. [0072]).


Regarding claim 3, Bednarek teaches:
The steerable catheter (5) suitable for left-hand operation of claim 2, wherein the connecting member (56, 58) is a section of thread teeth disposed on the slide member (30, 32) (see FIG. 5 and p. [0070]), and a continuous thread groove (i.e., internal threads 62, 64) disposed on an inner wall of the driving sleeve (23) (see FIG. 6 and p. [0071]), and the thread teeth (56, 58) engage with the thread groove (62, 64) to lock the slide member (30, 32) when the driving sleeve (23) does not rotate (see p. [0074] discussing “the threads 56, 58, 62, 64 interact to maintain the bend without requiring any action on the physician's part,” necessarily, based on the threaded configuration depicted in FIG. 5-6, external threads 56, 58 and internal threads 62, 64 lock the slide member 30, 32 and prevent movement when the driving sleeve 23 does not rotate).

Regarding claim 4, Bednarek teaches:
The steerable catheter (5) suitable for left-hand operation of claim 2, wherein the slide base body (16) is provided with a sliding groove (see FIG. 2, slot: 34) axially along the holding handle (12), the slide member (30, 32) is accommodated in the sliding groove (34) and axially slides along the holding handle (12) (see p. [0064]), and the length of the sliding groove (34) satisfies that: the slide member (30, 32) slides in the sliding groove (34) to pull the pull wire (38), thereby achieving a preset maximum adjustable bend angle at a distal end of the catheter (5) (see p. [0072-0073]).

Regarding claim 5, the combined device of Bednarek and Nash teaches:
The steerable catheter (5) suitable for left-hand operation of claim 2, wherein a position-limiting rib (see FIG. 2, dowel pin: 18 within pinhole: 20) is disposed at a proximal end1 of an inner wall (i.e., radially-inward facing surface) of the holding handle (12), a position-limiting groove (see FIG. 6, groove: 22) is disposed on an outer wall of the driving sleeve (23) correspondingly, the position-limiting rib (18) is located in the position-limiting groove (22) to limit the driving sleeve (23) to only rotate relatively to the holding handle (12) rather than axially move (necessarily based on the groove configuration, axial movement is prohibited; see FIG. 2 and 6).
The Examiner notes that Bednarek depicts the position-limiting rib a distal end of an inner wall of the holding handle; however, when combined with Nash, it becomes apparent that this rib and corresponding groove would be located at the proximal end of the holding handle for convenient left fingers operation, as is described above in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783